WARD, Circuit Judge.
As between the complainant and defendant, I think the complainant entitled to an injunction. The defendant is not a manufacturer of these metal pins, and its plant will not be shut down in the meantime. The public welfare was the sole consideration which moved me to partially suspend the injunction,' and I was largely influenced by the statements contained in the defendant’s 1914 catalogue as to the extent to which the suspension should go. The defendant was-given an opportunity to explain these statements, but I am not satisfied with the explanation made. The defendant was not comparing its /parafine igniter with the complainant’s metal igniter. On the contrary, it advised the public in unmistakable terms that its parafine igniter was “the best of all existing igniters, being the safest in construction and the safest for lighting a lamp in the presence of gas.” Furthermore, it invited its customers in ordering lamps to state whether they should be equipped “with our paraffine friction igniter, Mod. 1914, or with our metal spark igniter, Mod. 1914.”
In view of the defendant’s insistence that it is the practice in this district not to treat a decree sustaining a patent as an adjudication pending appeal, I have inquired of every judge at present in the district and find them to be unanimously of a contrary opinion. The effect of an appeal in a somewhat analogous case was considered in Straus v. American Publishers’ Association, 201 Fed. 306, 119 C. C. A. 544.
For these reasons,' I have signed the order submitted by the complainant..